UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7606



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


PAUL NAGY,

                                             Respondent - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-98-951-5-BR)


Submitted:   March 15, 2004                  Decided:   July 22, 2004


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Alan DuBois, OFFICE OF THE   FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant.      Rudolf A. Renfer, Jr., Assistant
United States Attorney, Michael     David Bredenberg, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh,    North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Paul Nagy appeals the district court’s order denying

Nagy’s motion for recusal of the district judge pursuant to 28

U.S.C. § 455 (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Nagy, No. CA-98-951-5-BR

(E.D.N.C. Aug. 12, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -